PER CURIAM.
Appellant defendant seeks review of a judgment of conviction for grand larceny and three year sentence therefor, entered after a non-jury trial. The sole point on appeal challenges the sufficiency of the evidence to support a conviction.
The record reveals that police officers were in hot pursuit, no more than a block or two behind during the chase, of a car which pulled to a stop at defendant’s home. The defendant offered testimony of alibi witnesses to explain defendant’s possession of the recently stolen articles which were in the car. In certain respects the testimony of these alibi witnesses was in conflict and was also in conflict with that of the arresting officers. In the last analysis, the trial judge was the trier of the facts and in discharging that function, he resolved the conflicts in the evidence adverse to defendant. The record contains substantial competent evidence to support the judgment.
Therefore, the appellant having failed to demonstrate reversible error, the judgment and conviction appealed are affirmed.
Affirmed.